DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-5 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the instant claim requires a decorative element having at least one surface and a phase mask is embedded in the decorative element on the at least one surface. It is not clear or definite to one of ordinary skill in the art as to whether the phase mask is on the surface or in the interior of the decorative element. Clarification is required. The dependent claims do not remedy this deficiency and therefore inherit it.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mossberg (US 8233218 B1).
Regarding claim 1, Mossberg ‘218 teaches an article of jewelry comprising: 
a frame (C. 4, ll. 22-28, jewelry articles including rings, earrings, brooches, pendants, bracelets, and such); 
a decorative element (C. 4, ll. 22-28, one or more gemstones) having at least one surface (sequitur, e.g. a facet), wherein the decorative element is secured within the frame (rings, earrings, brooches, etc.); and 
a phase mask (101, see C. 4, ll. 48-49, variation in phase) is embedded in the decorative element on the at least one surface (C. 4, ll. 66 – C. 5, ll. 2, contemplating both surface and embedded configurations), wherein the phase mask is a two-dimensional array of optical phase shifting structures (Fig. 1, C. 4, ll. 48-49, the grating being 2D, see also Figs. 5, 8, 9, 11, 12, 14, etc.).
Regarding claim 2, Mossberg ‘218 teaches the article of jewelry of claim 1, wherein the decorative element is transparent (e.g. C. 15, ll. 40-44). 
Regarding claim 5, Mossberg ‘218 teaches the article of jewelry of claim 1, wherein the at least one surface of the decorative element is a reflective surface (e.g. Figs. 7, 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mossberg ‘218 as applied to claim 1 above, and further in view of Maltezos (US 20070157667 A1).
Regarding claim 3, Mossberg ‘218 teaches the article of jewelry of claim 1, but does not explicitly show wherein the phase mask is comprised of a plurality of altered sections and unaltered sections of the decorative element.
Maltezos explicitly shows wherein the phase mask is comprised of a plurality of altered sections and unaltered sections of the decorative element (¶48, grating [i.e. phase mask per ¶54] patterned onto only a subset of facets of the jewelry article).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Maltezos and altered only a subset of facets of the jewelry of Mossberg ‘218 in an exercise of design choice by the skilled artisan.
Regarding claim 4, the modified Mossberg ‘218 teaches the article of jewelry of claim 3, wherein the altered sections are of all substantially the same depth (Maltezos, ¶54, depth of the phase shifting mask is at a substantially uniform depth).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and generally disclose diffractive effects provided in jewelry articles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872